PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gorrara et al.
Application No. 14/718,287
Filed: 21 May 2015
For: Morphable Apparatus


:
:	DECISION ON PETITION
:
:	
:




This is a decision on the petition under 37 CFR 1.137(a), filed May 11, 2020, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned on January 31, 2020 for failure to timely pay the issue fee in response to the October 30, 2019 Notice of Allowance (“Notice”), which set a three month non-extendable period for reply. A Notice of Abandonment was mailed on February 14, 2020.

A grantable petition to revive under1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The instant petition lacks item (1) 

With respect to item (1), applicant has not filed a complete reply to the October 30, 2019 Notice of Allowance. Petitioner’s reply is a Request for Continued Examination (“RCE”) and Information Disclosure Statement (“IDS”). However, in an application abandoned for failure to must include payment of the issue fee. MPEP 711.03(c)II. A.2.

Section 202(b)(6) of the PLTIA amended 35 U.S.C. 151  to provide that: (1) if it appears that an applicant is entitled to a patent under the law, a written notice of allowance of the application shall be given or mailed to the applicant; (2) the notice of allowance shall specify a sum, constituting the issue fee and any required publication fee, which shall be paid within three months thereafter; and (3) upon payment of this sum, the patent may issue, but if payment is not timely made, the application shall be regarded as abandoned. Under the changes to 35 U.S.C. 151 in the PLTIA, the sum specified in the notice of allowance will constitute the issue fee and any required publication fee, and the Office will proceed to issue a patent when the applicant pays the sum specified in the notice of allowance, regardless of the issue fee and/or publication fee in effect on the date the sum specified in the notice of allowance is paid.

Section 201(b) of the PLTIA specifically added new 35 U.S.C. 27, providing that the Director may establish procedures to revive an unintentionally abandoned application for a patent, accept an unintentionally delayed payment of the fee for issuing a patent, or accept an unintentionally delayed response by the patent owner in a reexamination proceeding, upon petition by the applicant for patent or patent owner. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
35 U.S.C. 27  authorizes the acceptance of an "unintentionally delayed payment of the fee for issuing each patent." Thus, 35 U.S.C. 27  requires payment of the issue fee as a condition of reviving an application abandoned for failure to pay the issue fee.

Therefore, the RCE and IDS alone do not constitute an acceptable reply. Please keep in mind that the required issue fee payment may be reapplied to any future issue fee due, if applicant requests it.
					
Petitioner is encouraged to file a renewed petition to revive under 37 CFR 1.137(a) accompanied by the issue fee amount specified in the October 30, 2019 Notice of Allowance, $1000.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window 
Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
	
By fax:			(571) 273-8300
			ATTN: Office of Petitions


Registered users may file via EFS-Web.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET